Case 1:20-cv-21437-RNS Document 6 Entered on FLSD Docket 04/23/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

  Eric Reyes and Maria Reyes,              )
  Plaintiff,                               )
                                           )
  v.                                       ) Civil Action No. 20-21437-Civ-Scola
                                           )
  Scottsdale Insurance Company,
  Defendant.
                  Order on the Defendant’s Motion to Dismiss
        Now before the Court is the Defendant Scottsdale Insurance Company’s
 (“Scottsdale”) motion to dismiss. For the reasons set forth below, the Court
 grants Scottsdale’s motion (ECF No. 3).
        The Plaintiffs Eric Reyes and Maria Reyes filed this suit for damages
 arising out of Scottsdale’s alleged failure to fully pay their claim for damage to
 their home. The Plaintiffs state that, in September of 2017, their home was
 “damaged directly and/or indirectly by water due to Hurricane Irma.” (ECF No.
 1-2 at ¶ 10.) Then, in April of 2019, the Plaintiffs allege that their “property was
 damaged directly and/or indirectly by water due to a broken and/or leaking pipe
 in the kitchen.” (Id. at ¶ 16.) The Plaintiffs allege that in both instances Scottsdale
 breached their contract by not paying the requested amount for repairs
 “pursuant to the terms of the policy of insurance.” (Id. at ¶ 13, 19.) The Plaintiffs
 notably did not attach their insurance policy to the Complaint and did not
 identify the provisions of the policy that Scottsdale breached. (Id.) Scottsdale
 argues that the Plaintiffs failed to state a claim for breach of contract because
 they did not identify any breached contract provisions. The Plaintiffs failed to
 respond to Scottsdale’s motion to dismiss. 1
        To state a claim for breach of contract under Florida law, a plaintiff must
 allege: (1) a valid contract; (2) Plaintiff’s performance of her obligations under the
 contract or a legal excuse for its nonperformance; (3) a material breach; and (4)
 damages. Murciano v. Garcia, 958 So. 2d 423, 423 (Fla. 3d DCA 2007). To

       1   The Plaintiffs’ failure to respond to the complaint constitutes an
 independent basis to dismiss the complaint. See Local Rule 7.1(c) (“each party
 opposing a motion shall serve an opposing memorandum of law no later than
 fourteen (14) days after service of the motion. Failure to do so may be deemed
 sufficient cause for granting the motion by default.”); Arrington v. Hausman,
 2016 WL 782416, at *2 (S.D. Fla. Feb. 17, 2016) (Gayles, J.) (dismissing case for
 failing to respond to the motion to dismiss).
Case 1:20-cv-21437-RNS Document 6 Entered on FLSD Docket 04/23/2020 Page 2 of 2



 properly allege that a contract has been materially breached, a plaintiff must
 specify which provision of the contract has been breached. See Pierce v. State
 Farm Mut. Auto. Ins. Co., 2014 WL 7671718, *4 (S.D. Fla. Dec. 17, 2014)
 (Williams, J.) (holding that the plaintiff failed to state a claim for breach of
 contract where she did not identify which specific provision of the contract was
 allegedly breached); Anderson v. Branch Banking and Trust Co., 56 F. Supp. 3d
 1345, 1354 (S.D. Fla. 2014) (Bloom, J.) (dismissing claims for failure to specify
 which contractual provision was breached); Brown v. Capital One Bank (USA),
 N.A., 2015 WL 5584697, *3 (S.D. Fla. Sep. 22, 2015) (Bloom, J.) (“Although
 Plaintiffs allege the existence of written contract, they fail to identify the specific
 provision(s) of the contract Capital One allegedly breached. For this reason alone,
 their breach of contract must fail.”). Here, the Complaint does not point to a
 specific contract provision that has been breached, and, although the Plaintiffs
 identify the contract by policy number, they do not provide any specifics
 regarding what is required of Scottsdale pursuant to the insurance policy.
 Additionally, the Plaintiffs did not attach the contract to their Complaint. While
 this is not required by the Federal Rules of Civil Procedure (unlike the Florida
 Rules of Civil Procedure), the Plaintiffs’ failure to attach renders the Court unable
 to determine on its own whether a provision can be reasonably interpreted to
 have been breached. See Fla. R. Civ. P. 1.130(a).
        In sum, the Court grants Scottsdale’s motion to dismiss without prejudice
 (ECF No. 3). The Plaintiffs have not requested leave to amend. The Court thus
 dismisses the aforementioned claims without leave to amend. Wagner v.
 Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (“A
 district court is not required to grant a plaintiff leave to amend his complaint
 sua sponte when the plaintiff, who is represented by counsel, never filed a motion
 to amend nor requested leave to amend before the district court.”); Avena v.
 Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at *3 (11th Cir. July 3,
 2018) (“[W]e’ve rejected the idea that a party can await a ruling on a motion to
 dismiss before filing a motion for leave to amend.”).
        Done and ordered, in Chambers at Miami Florida, on April 23, 2020.


                                               Robert N. Scola, Jr.
                                               United States District Judge
